Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Consulted Parent 17/236639.

Information Disclosure Statement
The IDS’s filed 1/21/22, 5/17/22, and 7/8/22 have been considered in full.

Drawings
The Drawings are acceptable as formal.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to show or render obvious the vehicle seat adjustment mechanism of claims 1 and 20, specifically:
Claim 1 requires that the spindle screw is selected from the group consisting of: a first spindle screw having trapezoidal threads and defined by Tr 8x3 (P1.5) (8 mm nominal diameter, 3 mm lead, and 1.5 mm pitch), a second spindle screw having trapezoidal threads and defined by Tr 9x3 (P1.5) (9 mm nominal diameter, 3 mm lead, and 1.5 mm pitch), a third spindle screw having trapezoidal threads and defined by Tr 11x4 (P2) (11 mm nominal diameter, 4 mm lead, and 2 mm pitch), and a fourth spindle screw having trapezoidal threads and defined by Tr 12x4 (P2) (12 mm nominal diameter, 4 mm lead, and 2 mm pitch).
Claim 20 requires that the spindle screw is selected from the group consisting of: a first spindle screw having trapezoidal threads and defined by Tr 8x3 (P1.5) (8 mm nominal diameter, 3 mm lead, and 1.5 mm pitch), a second spindle screw having trapezoidal threads and defined by Tr 9x3 (P1.5) (9 mm nominal diameter, 3 mm lead, and 1.5 mm pitch), a third spindle screw having trapezoidal threads and defined by Tr 11x4 (P2) (11 mm nominal diameter, 4 mm lead, and 2 mm pitch), and a fourth spindle screw having trapezoidal threads and defined by Tr 12x4 (P2) (12 mm nominal diameter, 4 mm lead, and 2 mm pitch.
Ito et al. discloses the use of trapezoidal threads in a vehicle seat, Ito et al. fails to disclose the specifics  of the trapezoidal thread geometry as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658